Citation Nr: 1027311	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from January 1967 
to May 1967, and was a member of the U.S. Army Reserves from July 
1966 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for bilateral hearing loss and 
tinnitus.

The matter was scheduled for a hearing in April 2007.  However, 
correspondence from the Veteran's representative indicated that 
he wanted to cancel that hearing.  Therefore, his hearing request 
was deemed withdrawn.

This matter was previously remanded by the Board in February 2009 
for additional development.  That development has been completed, 
and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  Bilateral hearing loss is shown to have developed as a result 
of acoustic trauma during active service.

2.  Tinnitus is shown to have developed as a result of acoustic 
trauma during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred as a result 
of military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A tinnitus disability was incurred as a result of military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

B.  Law and Analysis

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Active military, naval, or air 
service includes any period of active duty for training (ADT) 
during which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in the line of duty, 
or any period of inactive duty training (IADT) during which the 
individual concerned was disabled or died from an injury incurred 
in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  ADT includes 
full- time duty performed for training purposes by members of the 
Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2009).  Presumptive 
periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, favorable application 
of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 
3.306 (presumption of aggravation) and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) regarding the appellant's periods of 
ADT are not available.

Thus, service connection may be granted for a disability 
resulting from a disease or injury incurred or aggravated while 
performing ADT, or from an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

The Veteran underwent an enlistment examination in July 1966.  He 
scored 15/15 bilaterally on whispered voice and spoken voice 
testing.  Puretone thresholds were not recorded.  His records 
indicate he worked as a wheeled vehicle mechanic during service.  
He was also examined in April 1967 prior to his release from 
active duty.  He scored 15/15 bilaterally on spoken voice 
testing.  Again, no puretone thresholds were recorded.  No 
relevant abnormalities were noted.

During a periodic examination in July 1971, the Veteran indicated 
his health, to his knowledge, was "perfect."  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
5
LEFT
10
0
0
0
15

Private treatment records dated January 2001 show treatment for 
hearing loss.  The Veteran reported difficulty hearing some 
people on the phone, and needed to turn up the volume on the 
television.  He also had difficulty understanding spoken words.  
He indicated he worked as a mining supervisor.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
55
LEFT
5
5
5
40
60

The Veteran was diagnosed with hearing loss and tinnitus.

The Veteran's wife submitted a statement dated May 2006 in 
support of the Veteran's claim.  She reported that he was able to 
converse, but usually did not hear or get the specifics of what 
she said to him.  To avoid mistakes, he had started writing 
things down.  In the presence of groups or background noise, he 
attempted to talk over the background noise.  He also had a 
constant ringing in his ears.  In his capacity as a supervisor, 
he was very involved with safety, and was particularly involved 
with eye protection and hearing protection.  He was certified by 
the U.S. Department of Labor Mine Safety Health Administration as 
an instructor.  He attributed his hearing problems to hours of 
practice on the firing range and the noise of bulldozers and Lo-
boys.  She recalled him saying that, in the field, he used 
cigarette butts as hearing plugs.

As part of his VA Form 9 Substantive Appeal dated June 2006, the 
Veteran included a statement in which he reported that, in his 
capacity as a maintenance supervisor, he was not directly 
involved with hard rock mining, and that his occupation should 
not be considered to be that of a miner.

The Veteran was afforded a VA audiological examination in 
September 2009.  The Veteran reported difficulty distinguishing 
certain words in background noise.  He was retired from active 
work.  He reported firing weapons, working in vehicle 
maintenance, and operating heavy equipment during service.  He 
did not have any hearing protection during service.  He also 
worked as a maintenance supervisor for 30 years at a mining 
facility after service.  Recreationally, he used power tools and 
other recreational equipment with hearing protection.  He denied 
any prior ear disease, a family history of ear disease, ear 
trauma, dizziness, otorrhea, or otalgia.  He also complained of 
constant bilateral tinnitus.  He could not recall the exact date 
of onset, but stated that it had occurred gradually from the time 
of his service.  On examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
55
65
LEFT
25
20
30
60
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
Otoscopic and auricle examination revealed no other 
abnormalities.  The examiner diagnosed moderate high frequency 
sensorineural hearing loss bilaterally, as well as bilateral 
tinnitus.

She reviewed the Veteran's record and noted that the only hearing 
test was conducted as part of his periodic examination.  Although 
his hearing was normal for VA standards, there was some hearing 
loss clinically in the higher frequencies.  Several whisper tests 
performed during service were not reliable because they do not 
identify high frequency hearing loss.  The Veteran reported 
exposure to heavy trucks and weapons fire without hearing 
protection.  In light of these findings, the examiner concluded 
that the Veteran's hearing loss and tinnitus were at least as 
likely as not initiated by military service noise exposure, and 
aggravated by post-military noise exposure.  She could not 
comment with certainty as to the degree to which his hearing loss 
was aggravated by post-service noise exposure without resort to 
speculation.

Based on the evidence of record, the Board finds that service 
connection for hearing loss and tinnitus is warranted.  
Initially, the Board notes that, in her May 2006 statement, the 
Veteran's wife contends that the Veteran believed his hearing 
difficulties to be related to noise exposure in service.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing 
the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

While the Veteran and his wife have asserted that his hearing 
disorders are the result of exposure to noise in service, neither 
has demonstrated the medical knowledge required to establish an 
etiological nexus between his hearing loss or tinnitus and in-
service noise exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, although 
the statements of the Veteran and his wife offered in support of 
his claim have been given full consideration by the Board, they 
are not considered competent medical evidence and do not serve to 
establish a medical nexus between these claimed disorders and the 
Veteran's period of service.

Nonetheless, the VA examiner concluded that hearing loss and 
tinnitus were at least as likely as not related to service.  This 
opinion was based on a review of the Veteran's records and 
physical examination of the Veteran.  Although she further stated 
that post-service noise exposure aggravated the Veteran's hearing 
loss, such a conclusion has no bearing on whether hearing loss is 
attributable to service.  The VA examiner's opinion is the only 
competent medical opinion of record.  There is no evidence in the 
claims file which supports the conclusion that hearing loss and 
tinnitus were not incurred in service.  Therefore, service 
connection is warranted for bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


